Case: 12-11026       Document: 00512302634         Page: 1     Date Filed: 07/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2013

                                     No. 12-11026                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ANDREW KEITH BUTLER,

                                                  Plaintiff - Appellant
v.

TASER INTERNATIONAL, INCORPORATED, a Delaware Corporation,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-30


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Andrew Butler, an officer of the Dallas Police Department, brought this
action against TASER International, Inc. (TI), claiming TI’s negligence caused
him injuries suffered during training related to the company’s Taser stun gun
devices. He appeals both the district court’s denial of his motion for leave to
amend his complaint after the scheduling order’s deadline for amending
pleadings had passed, and the summary judgment for TI. AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11026     Document: 00512302634     Page: 2   Date Filed: 07/10/2013



                                  No. 12-11026

      As part of his police training, Officer Butler was required to complete a
class for using a Taser. During this training, he and other trainees were
presented with a standard release form promulgated by TI, which they were
required to sign if they intended to participate in a voluntary portion of the
training: namely, to receive a shock from a Taser. Officer Butler signed the
release form, received the Taser shock, and alleges that he suffered three
herniated disks in his neck and a compression fracture in his back as a result.
      In his first amended complaint, filed February 14, 2011, Officer Butler
pled only negligence. He claimed TI was negligent for: failing to adequately
warn police departments and officers of the dangers inherent in receiving a
Taser shock during training; failing to adequately train instructors with regard
to these dangers; and misleading officers with training materials that
downplayed the risks associated with receiving a Taser shock. In a scheduling
order issued pursuant to Federal Rule of Civil Procedure 16(b), the district court
set a deadline of July 1, 2011 for all motions requesting leave to amend
pleadings. On November 7, 2011, Officer Butler filed a motion for leave to file
a second amended complaint, along with the proposed second amended
complaint in which he added claims for fraudulent inducement and failure to
warn of product defect.      The district court denied the motion without
explanation, and later granted TI’s motion for summary judgment against
Officer Butler’s claim for negligence–the only claim before it.
      Denial of leave to amend a complaint is reviewed for abuse of discretion,
Herrmann Holdings Ltd. v. Lucent Technologies Inc., 302 F.3d 552, 558 (5th Cir.
2002), as is a district court’s enforcement of a scheduling order, Geiserman v.
MacDonald, 893 F.2d 787, 790 (5th Cir. 1990). The trial court’s discretion is
particularly broad when it acts to “preserve the integrity and purpose of the
pretrial order.” Id. Where, as here, leave to amend would require the court to
modify its scheduling order, Rule 16(b) applies to the court’s decision whether

                                        2
    Case: 12-11026     Document: 00512302634      Page: 3   Date Filed: 07/10/2013



                                  No. 12-11026

to grant leave; the more permissive standard of Rule 15(a) will apply only where
the movant demonstrates good cause to modify the scheduling order. S&W
Enters., LLC v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).
      Officer Butler fails to meet his burden of showing good cause to overcome
the court’s scheduling order. Although it is preferable for the district court to
explain its reasons for denying leave to amend, because the reasons for doing so
here are “ample and obvious,” the lack of explanation does not compel us to find
an abuse of discretion. Ashe v. Corley, 992 F.2d 540, 542-43 (5th Cir. 1992). In
his first amended complaint, Officer Butler pled a litany of facts that could have
supported claims for fraudulent inducement and failure to warn. He alleged
that TI had made false representations, and that TI’s warnings regarding the
dangers of a Taser shock were inadequate. Officer Butler cannot, therefore,
demonstrate good cause to add the two additional claims after the deadline for
amending pleadings had passed; to the extent he obtained new facts in late
depositions, those facts were not necessary to support his two proposed new
claims.
      For Officer Butler’s appeal of the summary judgment, review is de novo.
E.g., Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (5th Cir. 2012).
Summary judgment is appropriate where “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). The district court granted summary
judgment for TI on Officer Butler’s negligence claim because it correctly found
the release he signed was clear and unambiguous in both its safety warnings
and its waiver of Officer Butler’s right to sue for any injury incurred. On appeal,
Officer Butler’s only contention with regard to the release is that its effect is
vitiated by fraud. Because we hold no fraud claim has been pled, we must affirm
the summary judgment based on the adequacy of the release.
                                                                     AFFIRMED.

                                        3